Citation Nr: 1736750	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-47 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for tinea pedis with onychomycosis and tinea cruris, also claimed as skin rashes.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a right shoulder condition.

3.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a disability manifested by memory loss.

4.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a disability manifested by chronic diarrhea.  

5.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a headache disorder.

6.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome.

7.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a sleep disorder, claimed as sleep disturbance.

8.  Entitlement to service connection for tinea pedis with onychomycosis and tinea cruris, also claimed as skin rashes.

9.  Entitlement to service connection for a right shoulder condition.

10.  Entitlement to service connection for a disability manifested by memory loss.

11.  Entitlement to service connection for a disability manifested by chronic diarrhea.  

12.  Entitlement to service connection for a headache disorder.

13.  Entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome.

14.  Entitlement to service connection for a sleep disorder, claimed as sleep disturbance.

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to service connection for a back condition, including as secondary to the service-connected right and left knee disabilities.

17.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

18.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

19.  Entitlement to an effective date prior to June 3, 2009, for the award of service connection for gastroesophageal reflux disease (GERD).

20.  Entitlement to an initial rating in excess of 10 percent for GERD.

21.  Entitlement to a rating in excess of 10 percent for left knee pain due to undiagnosed illness.  

22.  Entitlement to a rating in excess of 10 percent for right knee pain due to undiagnosed illness.  

23.  Entitlement to a compensable rating for left arm scar.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993, to include service in the Southwest Asia Theater of Operations (SWA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008, October 2010, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran provided testimony before the RO.  In October 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of both of these hearings is of record.

The issues involving new and material evidence to reopen previously denied claims, as well as service connection for PTSD and headaches, and entitlement to an earlier effective date for the award of service connection for GERD are addressed in the decision below, and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  July 2000 and June 2001 rating decisions denied the Veteran's claims for service connection for tinea pedis and cruris, memory loss, bowel problems, headache disorder, fatigue, and sleep disorder; he did not appeal these decisions and no evidence was received within the appeal period.
 
2.  A July 2004 rating decision denied service connection for a right shoulder disorder; the Veteran did not appeal this decision and no evidence was received within the appeal period.

3.  The evidence received after the expiration of the appeal period for the claims for service connection for tinea pedis and cruris, memory loss, bowel problems, headache disorder, fatigue, sleep disorder, and right shoulder disorder includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.

4.  The Veteran's current headache disorder initially manifested during his period of active service.

5.  The Veteran's currently diagnosed PTSD is due to his fear of hostile or terrorist activity and depression, anxiety and irritability is a symptom associated with PTSD.

6.  July 2000 and June 2001 rating decisions denied the Veteran's claims stomach problems and hiatal hernia and these decisions were not appealed.

7.  On June 3, 2009, the RO received a claim to reopen service connection for hiatal hernia, which was later characterized as GERD.


CONCLUSIONS OF LAW

1.  New and material evidence was received to reopen the claim of entitlement to service connection for tinea pedis with onychomycosis and tinea cruris, also claimed as skin rashes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence was received to reopen the claim of entitlement to service connection for a right shoulder condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  New and material evidence was received to reopen the claim of entitlement to service connection for a disability manifested by memory loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  New and material evidence was received to reopen the claim of entitlement to service connection for a disability manifested by chronic diarrhea.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  New and material evidence was received to reopen the claim of entitlement to service connection for a headache disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
6.  New and material evidence was received to reopen the claim of entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence was received to reopen the claim of entitlement to service connection for a sleep disorder, claimed as sleep disturbance.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

8.  The criteria for service connection for a headache disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

10.  The criteria for an effective date prior to June 3, 2009, for the award of service connection for GERD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See; Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for tinea pedis and cruris, also claimed as skin rashes; for memory loss; for bowel problems; for a headache disorder; for fatigue; and for a sleep disorder were all denied first in July 2000 and then again considered and denied by way of a June 2001 rating decision.  Service connection for a right shoulder disability was denied by way of a July 2004 rating decision.   

In July 2000, service connection for skin rashes and headache disorder were each denied on the basis that the symptoms claimed were associated with a known clinical diagnosis, such that service connection under 38 C.F.R. § 3.317 was not warranted, and the RO found these disabilities were not otherwise causally connected to the Veteran's active service.  Diarrhea, sleep disturbance, fatigue and memory loss were each denied at that time on the basis that there was no disability present associated with the symptoms described.  Each of these claims was again considered at the time of a June 2001 rating decision.  The denials were confirmed and continued, this time with a notation that each claimed disorder was denied because it neither occurred in, nor caused by service.  In July 2004, service connection for a right shoulder disorder was denied on the basis that there was no current disability.

The evidence of record at the time of the prior decisions included the Veteran's service treatment records, post service outpatient treatment records and April 2000 VA skin and general medical examination reports.  

Since the June 2001 and July 2004 rating decisions, several Veteran statements, his hearing testimony, and statements from his former spouse (a registered nurse) have been added to the record.  Additional outpatient treatment records, records from the Social Security Administration, and a March 2010 VA Gulf War Examination have also been added to the record.  These records pertain to the presence of the disabilities claimed and also include statements, particularly one from the Veteran's former spouse, related to ongoing symptoms during and since service.  

These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's claimed disabilities and his active service.  Moreover, these records are material in that it was the lack of evidence of a current disability and a causal connection to service that was the basis of the prior denials.  Accordingly, reopening of the claims for service connection for tinea pedis and cruris, memory loss, bowel problems, headache disorder, fatigue, sleep disorder, and right shoulder disability is warranted.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Headache Disorder

The Veteran entered active service without any notation of a headache disorder.  See April 1989 enlistment examination report.  He also did not report a history of headaches at the time of his February 1993 Report of Medical History just prior to his separation from active service.  

Private outpatient records dated in April 1996 show the Veteran reported headache and sharp pain behind his eyes for two days.  November 1997 outpatient notes show treatment for migraine headaches.  The Veteran reported a history of migraines in the past and reported the onset as two years prior.  A CT scan of the head at this time was normal, with no evidence of mass or vascular abnormality.

April, July and August 1998 notes show a prescription for Imitrex, a migraine medication.  Later in August 1998, he was again seen and he reported that Imitrex does not seem to be working.  The Veteran was again treated for migraines in December 1998.

In February 2000, the Veteran's then wife submitted a statement in support of the Veteran's claim.  She personally observed and recalled the Veteran's headaches over the prior six years; therefore, dating back to approximately 1994.  The Veteran also submitted a statement at this time confirming ongoing migraines.  

At the time of the April 2000 VA general medical examination, the Veteran reported experiencing migraine headaches since 1994, just after his separation from active service.  He reported taking 30 days of work leave in the last year due to his headaches.  In August 2004, the Veteran's wife confirmed the ongoing migraine headaches.  

In June 2010, at the time of a VA psychiatric examination, the Veteran reported that he began to experience severe headaches while on active duty.  In an August 2010 statement related to his PTSD claim, the Veteran reported experiencing migraine headaches ever since his return from SWA.

In June 2012, the Veteran's then wife again noted the existence of daily headaches for the Veteran.  In August 2013, the Veteran submitted a DBQ completed by a physician confirming the ongoing existence of migraine headaches.  This report does not include any opinion related to the etiology of the headaches and the area for the date of diagnosis was left blank.

In September 2013, the Veteran underwent private neuropsychological evaluation.  In the report, it was noted that the Veteran was struck in the head by a fire extinguisher while in service and since that time, he has experienced significant headaches.  Neuropsychological testing, according to the author of the report, is "consistent with Post-Concussional Disorder largely producing post-concussional headaches."  

At his June 2015 RO hearing, the Veteran reported his headaches began when he first returned from the Gulf in 1991.  The headaches began prior to his first treatment for them, as he self-treated with aspirin.  It was when they worsened that he initially sought emergency room care.

The Board has no reason to question the Veteran's credibility and he is competent to report the details of the onset and continuing nature of his headache disorder.  In sum, the evidence of record shows that the Veteran began experiencing headaches during his active service.  He initially self-treated with aspirin, but the headaches progressed and have continued since.  There is no evidence that this headache disorder preexisted service as the Veteran entered service in sound condition.  Thus, the preponderance of the evidence supports the claim that his current headache disorder initially manifested during his active service.  Accordingly, the Veteran is entitled to service connection for a headache disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Acquired Psychiatric Disorder, claimed as PTSD

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

A veteran who has been diagnosed as having PTSD by a VA or VA-contracted psychiatrist or psychologist based on a claimed stressor that is related to fear of hostile military or terrorist activity may establish the occurrence of the claimed in-service stressor with lay testimony alone; provided the stressor is consistent with the circumstances of a veteran's service.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran entered service in sound condition and reported no history of nervous trouble at the time of his February 1993 Report of Medical History just prior to his separation from service.  There were no clinical records related to psychiatric or psychological care during the Veteran's active service.  He, however, contends that he now has PTSD related to his experiences in service, particularly during his tour in SWA.  The Veteran's DD Form 214 shows his primary military occupational specialty (MOS) as multiple launch rocket system crewmember.  Among other things, he was awarded a Driver Mechanic Badge and Rifle M-16 (Sharpshooter) award.  

In August 2010, the Veteran submitted a statement to the RO describing his experiences while in Iraq.  In February 1991, he was accidentally left by his unit in the desert for six hours.  In March 1991, he was assigned to retrieve water for tanks and came upon enemy bunkers filled with ammunition and rockets.  The Veteran reported that because they were alone without protection, he felt fearful for his life as he thought it was a trap to capture them.  In March 1991, the Veteran reports coming upon many burned and dismembered bodies, as well as being fearful due to the approach of many enemy civilians seeking help from the U.S.  The Veteran also reported being surrounded by burning oil wells and black skies in April 1991 and worrying about his health.  In this statement, the Veteran reported having ongoing problems with depression and irritability ever since his return from SWA.

In June 2010, the Veteran underwent a VA mental disorders examination.  The examiner was a VA psychologist.  The Veteran described his deployment to Iraq as including viewing carnage and death resulting from war, encountering corpses, some burned and some not.  He reported seeing enemy plane pilots and tank crews "barbecued."  The Veteran reported on his familial relationships, but the examiner noted that he spends considerable time about the business of avoiding contact with other people and the outside world.  The Veteran was unemployed at the time of this examination and reported hunting and fishing, but also that he tended to spend considerable time by himself.  The examiner diagnosed PTSD, noting that the Veteran met the DSM-IV criteria for PTSD.  The examiner opined that the PTSD was "most likely caused by or a result of the [V]eteran's exposure to combat while on active duty in the US Army and deployed to Saudi Arabia, Kuwait, and Iraq."  The examiner explained that the Veteran provided descriptions of stressors of sufficient intensity and character as to serve as a basis for his symptoms.  Moreover, the examiner found there was a lack of alternative causal explanations for his symptoms, which had been present since his return from deployment.  The examiner confirmed that he relied upon his understanding of currently accepted theory regarding the genesis of and progression in disorders of extreme stress; and also drew heavily upon his extensive experience with similar individuals in similar circumstances.  

In October 2010, a private psychologist, E.T., confirmed the diagnosis of PTSD, under DSM-IV, and found that the "traumas that he has outlined while in the military are the nexus between his current symptoms and his military experience."

In April 2013, E.T., completed a Disability Benefits Questionnaire (DBQ) specifying the Veteran had just one mental health diagnosis, PTSD; which met each of the DSM criteria.  The private psychologist also opined that the Veteran did not have mental health issues prior to military service.

In sum, the Veteran has a valid diagnosis of PTSD, as defined by DSM-IV. The June 2010 VA opinion links the diagnosis to an in-service stressor.  The opinion contained an adequate rationale for the conclusion that the PTSD was related to the Veteran's fear of hostile or terrorist activity.  The private psychologist opinions essentially mirror the VA examiner's opinion.  Therefore, the Board assigns great probative value to these opinions.  There is no opinion in this case against the Veteran's claim.  

After resolving all reasonable doubt in the Veteran's favor, the evidence supports a finding that his PTSD is related to his fear of hostile or terrorist activity during his tour in SWA.  Service connection for PTSD is warranted.  As the medical evidence shows that depression, anxiety and irritability are symptoms of PTSD, and not separate disorders, no psychiatric disability has been identified.  

Effective Date - GERD

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

The effective date of the award based upon a claim to reopen is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. § 3.1(p), 3.155, 3.160 (2016).  In this case, however, the effective date at issue is in 2009, prior to the change in regulations.  Therefore, the analysis of this case will include analysis of his communications to determine whether a formal or informal claim was filed prior to the effective date assigned.

Thus, in this case, a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In December 1999, the Veteran filed a VA Form 21-526 claiming service connection for stomach problems.  In July 2000, the RO issued a rating decision recognizing the presence of a hiatal hernia, but denying the claim for stomach problems as the Veteran's medical records included no treatment or diagnosis of any chronic gastrointestinal disorder.  In June 2001, the RO issued a rating decision confirming and continuing the denial of service connection, recharacterizing the claim as one for hiatal hernia.  The Veteran did not file a notice of disagreement with either of these decisions and no evidence was added to the claims file within the appeal period.  These decisions are, therefore, final.  38 C.F.R. § 20.302 (2016).  

The Veteran filed other claims in November 2003, November 2005 and September 2007, none of which mentioned stomach problems, hiatal hernia or GERD.  The September 2007 claim was limited to service connection for a back disability.  This claim was denied in a July 2008 rating decision, after which the Veteran's representative filed a notice of disagreement, which was received on June 3, 2009.  This notice of disagreement also included claims for several disabilities, to include hiatal hernia.  The RO awarded service connection for GERD by way of the October 2010 rating decision on appeal.  An effective date of June 3, 2009, was assigned. 

The Veteran's representative argued in December 2010 that an earlier effective date was warranted because the Veteran had been under medical care for GERD for many years and VA records show this prior to the effective date assigned.  To the extent that medical evidence may have shown the existence of GERD prior to June 3, 2009, there is no evidence that he intended to file the current claim prior to this date.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).  

Nothing within any of the VA treatment records suggests entitlement to service connection is warranted for GERD, or any other stomach disorder.  Neither the Veteran, nor his representative has suggested any other basis besides the mere presence of the disability for their contention that an earlier effective date is warranted for GERD.  The claims file does not include any evidence of a claim, either formal or informal, for GERD, hiatal hernia or general stomach problems, after the prior final rating decision in June 2001 and prior to June 3, 2009.  There is, therefore, no basis upon which the Board can assign an earlier effective date for GERD.  The effective date is properly set at the date of receipt of the claim to reopen.  38 C.F.R. § 3.400(r).

The Board has also considered the doctrine of reasonable doubt, but it is not applicable because the preponderance of the evidence is against the claim.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinea pedis with onychomycosis and tinea cruris, also claimed as skin rashes, is reopened.  

New and material evidence having been received; the claim of entitlement to service connection for a right shoulder condition is reopened.  

New and material evidence having been received; the claim of entitlement to service connection for a disability manifested by memory loss is reopened.  

New and material evidence having been received; the claim of entitlement to service connection for a disability manifested by chronic diarrhea is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a headache disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome, is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder, claimed as sleep disturbance, is reopened.

Service connection for a headache disorder is granted.

Service connection for PTSD is granted.

An effective date earlier than June 3, 2009, for the award of service connection for GERD is denied.

REMAND

38 C.F.R. § 3.317 Examination

The Veteran is claiming service connection for skin disorders, joint disorders, memory loss, chronic diarrhea, chronic fatigue, and sleep disorders.  He has alleged that these claimed disabilities are related to his service in SWA under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness provided that the disability became manifest either during active service in Southwest Asia, or to a degree of 10 percent or more not later than December 31, 2016, and that the disability is not attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2016).  

A medically unexplained chronic multisymptom illness includes chronic fatigue syndrome, fibromyalgia and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i)(B) (2016).  Functional gastrointestinal disorders are a group of disabilities characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, and altered bowel habits (including diarrhea).  See 38 C.F.R. § 3.317, Note to Paragraph (a)(2)(i)(B)(3) (2016).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b) (2016).

To date, the Veteran has not been afforded an adequate examination to assess his skin disorder, joint disorders, memory loss, chronic diarrhea, chronic fatigue, and sleep disorders claims.  A VA examination related to his claims based upon his service in the Southwest Asia Theater of Operations under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is needed.

Back and Shoulder Examinations

In addition to claiming service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Veteran has claimed service connection for back and shoulder disabilities under both 38 C.F.R. § 3.303 and § 3.310.  

The Veteran has claimed he has a current back disability due to the altered gait caused by his service-connected right and left knees, as well as due to the rigors of his work in service.  At the June 2016 Board hearing, he reported his work as an armorer as including loading and unloading the truck and carrying heavy weaponry.  See Board hearing transcript at page 21.  In September 2007, the Veteran's private family physician suggested a causal connection exists between the Veteran's knee disabilities and his back disability, although no rationale for this opinion was presented.  An April 2008 examiner found no such causal connection to exist and noted that the Veteran did not have an altered gait.  However, a June 2009 statement and an October 2009 report from a chiropractor noted the existence of an altered gait due to the service-connected knee disabilities.  Remand is required in order to obtain and examination and opinion addressing all aspects of the Veteran's back claim.

The Veteran also claims service connection for a right shoulder disability.  During service, a March 1990 clinical note shows the Veteran reporting shoulder pain on the right after hearing his shoulder pop while breaking lug nuts on a trailer.  He again reported right shoulder pain lasting two weeks in April 1990 and he described it as both constant sharp pain and pain when putting pressure on it or with any movement.  Physical examination revealed pain with movement, but not swelling and full range of motion, although with tenderness.  In May 1990, the Veteran went for follow up treatment for right shoulder pain.  Physical examination revealed no swelling and range of motion within normal limits.  He was noted as having chronic right shoulder pain following a strain the prior month.  A May 1990 x-ray report shows no fractures, but the presence of cystic lesions at the articular surface of the distal clavicle was observed.  Following service, a March 1998 outpatient treatment note shows the Veteran was seeking care and pain medication related to a left shoulder sprain; there was no mention in this report of the right shoulder.  However, in December 2003, the Veteran reported having right shoulder pain ever since a 1990 injury.  Remand is required in order to obtain an examination and opinion as to whether the Veteran has a current right shoulder disability and, if so, whether it initially onset in service.

TBI Examination

The Veteran contends that he has current residuals of in-service traumatic brain injury.  In April 2013, the Veteran's private psychologist noted that the Veteran has no traumatic brain injury.  However, in August 2013, the Veteran's representative submitted a statement suggesting the Veteran suffered a severe concussion with loss of consciousness, such that he should be evaluated for traumatic brain injury.  In September 2013, the Veteran underwent private neuropsychological evaluation.  In the report, it was noted that the Veteran was struck in the head by a fire extinguisher while in service.  Neuropsychological testing, according to the author of the report, is "consistent with Post-Concussional Disorder largely producing post-concussional headaches."  Further, there "appear to be changes in memory secondary to the headache disorder."  This report also indicates that testing revealed memory deficits.  At his June 2015 RO hearing, the Veteran reported that in addition to being hit in the head with a fire extinguisher, he also fell in a ravine during service.  He believes he possibly lost consciousness and that all he remembers is being helped out.  He said he went to aid station at that time and went back to work the next day.  This was the same incident where he claims to have hurt his service-connected knees.  The Veteran has not yet been afforded examination and opinion as to whether there are current residuals of an in-service TBI.  Remand is required for this purpose.

GERD and Scar Examinations

The Veteran was last afforded a VA endoscopic examination in June 2010.  At the October 2016 Board hearing, the Veteran reported his need for the constant use of antacids to control GERD, as well as a frequent need to sleep propped up to control the symptoms.  See hearing transcript at page 28.  This indicates a worsening in the disability.  An updated VA examination is warranted. 

The Veteran was last afforded a VA examination of his left arm scar in October 2009, at which time it was reported as not painful, superficial, with no signs of skin breakdown, no inflammation, no edema or keloid formation and no signs of any other disability effects.  It was diagnosed as an asymptomatic scar to the left elbow.  At the October 2016 Board hearing, the Veteran described his left elbow scar as reddened, "nasty" and inflamed.  See hearing transcript at page 28.  He also described it as painful when he bends his arm and extends it all the way open.  Id. at page 29.  The Board finds an updated VA examination is warranted. 

Supplemental Statement of the Case - All Claims

A review of the claims file reveals that the Veteran was last provided a supplemental statement of the case (SSOC) with regard to the issue of service connection for a back disability in June 2016.  In October 2015, the most recent SSOC was issued for the increased rating issues for GERD, left and right knee, and left arm scar, and for the service connection issues for skin, right shoulder, memory loss, and diarrhea.  The same month, the SOC was issued for service connection for traumatic brain injury and sleep apnea, as well as chronic fatigue and sleep disturbance.  Since this time, extensive VA treatment records, Social Security Administration records, and several VA examination reports were added to the claims file by the RO.  The Board recognizes that the Veteran waived initial RO consideration of DBQs obtained by the Veteran and submitted subsequent to the October 2016 Board hearing; however, no such waiver was given related to the substantial amount of evidence added to the file other than these DBQs.  As the substantive appeal in the matter of entitlement to service connection for a back disability was submitted prior to February 2, 2013, without a waiver of RO consideration, pertinent and non-duplicative evidence received at the Board after the last SOC/SSOC on these issues must first be considered by the RO.  As to the remaining claims, while the substantive appeal was received in March 2014, the bulk of the new evidence added to the claims file was added by the RO, not by the Veteran.  Therefore, the RO must consider the new evidence before the case can be returned to the Board for further appellate action.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine whether the disabilities for which service connection is claimed are related to service; undiagnosed illnesses;  or medically unexplained chronic multisymptom illness.

All pertinent evidence must be reviewed by the examiner. 

The examiner should: 

(a)  Provide an opinion with reasons regarding whether the Veteran has an undiagnosed illness of which any of the following are a manifestation:  skin disorder, joint disorders, memory loss, chronic diarrhea, chronic fatigue, and sleep disorders.  

(b)  If any or all of the claimed disabilities, noted in (a) above, are not deemed manifestations of undiagnosed illness, then provide an opinion with reasons regarding whether the signs and symptoms (skin disorder, joint disorders, memory loss, chronic diarrhea, chronic fatigue, and sleep disorders) are manifestations of chronic disability resulting from a medically unexplained chronic multisymptom illness.  The characteristics of such a medically unexplained chronic multisymptom illness are discussed in detail in the body of this Remand, above.  

(c)  For any claimed condition that is an undiagnosed illness or medically unexplained chronic multisymptom illness; note its current manifestations.

(d) If any or all of the claimed disabilities noted above are not deemed manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, provide an opinion with reasons as to whether it is at least as likely as not (i.e., at least 50 percent probable) caused or aggravated by a disease or injury in active service or any already service-connected disability.  

The Veteran is competent to report injuries; symptoms; and what medical care providers told him; regardless of whether there is supporting medical documentation.

With regard to the Veteran's back and right shoulder claims, the examiner should assess these claims based upon the Veteran's description of the history of symptoms, summarized in the Remand narrative, above.

If the examiner is unable to provide an opinion without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine whether the Veteran has TBI residuals.  

All pertinent evidence must be d reviewed by the examiner. 

The Veteran is competent to report injuries; symptoms; and what medical care providers told him; regardless of whether there is supporting medical documentation.

If the examiner finds that the Veteran has TBI residuals, the examiner should assess whether it is at least as likely as not (i.e., at least 50 percent probable) that any of the residuals are the result of either being struck in the head with a fire extinguisher, or falling into a ravine during service.

The examiner must provide reasons for the opinions.  

If the examiner is unable to provide an opinion without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

4.  Afford the Veteran VA examinations to determine the current severity of his GERD and left arm scar.  The examiner should review the claims filed.  The examiner must provide reasons for any opinion. 

5.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case, to include consideration of all evidence added to the claims file since October 2015 and June 2016 SOC and SSOCs.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


